Attorney’s Docket Number: 18499.49
Filing Date: 04/20/2020
Claimed Foreign Priority Date: 10/30/2019 (TW 108139293)
Applicants: Wang et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 04/20/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/853,487 filed on 04/20/2020 has been entered.  Pending in this Office Action are claims 1-7.

Drawings
The drawings are objected to because of the following issues:
- Fig. 3, step 101: correct to --providing insulating base covered with a conductive structure--.
- Fig. 6, bottom embodiment: portions of upper and lower coils 31,32 are illustrated with a dotted pattern used to identify magnetic material 5. Correct the pattern of 31,32 to be consistent with prior/next illustrated embodiments (i.e., hashed pattern only).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:
- L. 14: amend to -- and filling said via --, for tense concordance.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US2020/0020477).

Regarding Claim 1, Kang (see, e.g., Figs. 1-5) shows all aspects of the instant invention, including a thin-film inductor (e.g., coil component 1000), comprising:
- an electrically conductive structure (e.g., coil portion 200) having a coil pattern and including
an insulating base plate (e.g., internal insulating layer IL) that has an upper surface, a lower surface opposite to said upper surface, and a via (e.g., one of vias 221-223) extending from said upper surface to said lower surface
an upper coil (e.g., coil pattern 212) formed on said upper surface of said insulating base plate
a lower coil (e.g., coil pattern 211) formed on said lower surface of said insulating base plate, and having an electrode contact region opposite to said insulating base plate (e.g., lead-out portions 231,232 at recesses R1,R2) 
a conducting member disposed in and filling said via of said insulating base plate to electrically connect said upper coil and said lower coil (see, e.g., Par. [0062]:  via 221 penetrates through IL and is in contact with 211 and 212)
- an inductance-enhancing structure (e.g., body 100 comprising magnetic materials) covering said electrically conductive structure and filling a space defined by said electrically conductive structure such that said electrode contact region of said lower coil is exposed
- two terminal electrodes (e.g., external electrodes 300,400) disposed on said electrode contact region of said lower coil
Regarding Claim 2, Kang (see, e.g., Figs. 1 and 6) shows that said upper coil (e.g., 212) has a spiral shape.
Regarding Claim 3, Kang (see, e.g., Figs. 1 and 6) shows that said lower coil (e.g., 211) has a spiral shape.
Regarding Claim 4, Kang (see, e.g., Figs. 4-5) shows that said electrically conductive structure further includes an upper insulating layer (e.g., upper portion of insulating layer 600) disposed over said upper coil (e.g., 212), and a lower insulating layer (e.g., lower portion of 600) disposed over said lower coil (e.g., 211).
Regarding Claim 5, Kang (see, e.g., Par. [0041]-[0048]) discloses that body 100 includes a magnetic material and a resin material. Therefore, Kang shows that said inductance-enhancing structure (e.g., 100) is made of a magnetic material.
Regarding Claim 7, Kang (see, e.g., Figs. 4-5 and Par. [0087]) shows an insulating wrap (e.g., cover layer 700) enclosing said electrically conductive structure and said inductance-enhancing structure such that an electrode surface of each of said terminal electrodes (e.g., 300,400) opposite to said lower coil (e.g., 211) is exposed.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US2015/0048915).

Regarding Claim 1, Yoon (see, e.g., Figs. 3-6) shows all aspects of the instant invention, including a thin-film inductor (e.g., thin film chip inductor 10), comprising:
- an electrically conductive structure having a coil pattern and including
an insulating base plate (e.g., insulating substrate 23) that has an upper surface, a lower surface opposite to said upper surface, and a via (e.g., via electrode 46) extending from said upper surface to said lower surface
an upper coil (e.g., internal conductive pattern 42) formed on said upper surface of said insulating base plate
a lower coil (e.g., internal conductive pattern 44) formed on said lower surface of said insulating base plate, and having an electrode contact region opposite to said insulating base plate (e.g., region contacting stud electrodes 60) 
a conducting member disposed in and filling said via of said insulating base plate to electrically connect said upper coil and said lower coil (see, e.g., Par. [0033]:  internal conductive patterns 42 and 44 are electrically connected to each other through via electrode 46)
- an inductance-enhancing structure (e.g., magnetic body 50) covering said electrically conductive structure and filling a space defined by said electrically conductive structure such that said electrode contact region of said lower coil is exposed
- two terminal electrodes (e.g., pair of electrodes each comprising a stud electrode 60 and an external electrode 85) disposed on said electrode contact region of said lower coil
Regarding Claim 2, Yoon (see, e.g., Fig. 3) shows that said upper coil (e.g., 42) has a spiral shape.
Regarding Claim 3, Yoon (see, e.g., Fig. 3) shows that said lower coil (e.g., 44) has a spiral shape.
Regarding Claim 4, Yoon (see, e.g., Fig. 4) shows that said electrically conductive structure further includes an upper insulating layer (e.g., upper portion of insulating layer 27) disposed over said upper coil (e.g., 42), and a lower insulating layer (e.g., lower portion of 27) disposed over said lower coil (e.g., 44).
Regarding Claim 5, Yoon (see, e.g., Par. [0028]) shows that said inductance-enhancing structure (e.g., 50) is made of a magnetic material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US2020/0020477) in view of Jung et al. (US2021/0043359).

Regarding Claim 6, Kang (see, e.g., Par. [0075]) discloses that electrodes 300 and 400 can be formed of multiple layers comprising, e.g., copper (Cu), tin (Sn), and nickel (Ni). However, Kang is silent about having a particular arrangement for the terminal electrodes wherein said terminal electrodes include a first layer made of copper and formed on said electrode contact region of said lower coil, a second layer made of nickel and formed on said first layer, and a third layer made of tin and formed on said second layer. Jung (see, e.g., Par. [0052]), on the other hand and in the same field of endeavor, teaches that the external electrode 300 and 400 of a coil component have a multilayer structure including a first layer comprising copper (Cu), a second layer disposed on the first layer and comprising nickel (Ni), and a third layer disposed on the second layer and comprising tin (Sn).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed arrangement of terminal electrodes in the structure of Kang, because said arrangement is known in the coil manufacturing art for forming external electrodes, as suggested by Jung, and implementing a known electrical connection structure for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814